Title: To George Washington from General William Howe, 19 March 1778
From: Howe, William
To: Washington, George



⟨Sir,
Philadelphia 19th March 1778

In Consequence of an Order from Mr Thos Bradford (One of your Commissaries) to Mr Emanuel Eyre of Trenton to Ship 50 Barrels of Pork⟩ for the Use of the Prisoners in Philadelphia, and two Tons of Hay for their Cattle, Mr Eyre on the 6th Instant wrote to Mr Ferguson requesting him to apply to me for a Passport for the Shallop Polly, Isaiah Robinson Master, manned with 3 Hands, to proceed hither with the abovementioned Articles. I accordingly authorized Mr Ferguson to transmit a Passport to Mr Eyre for the purpose desired—On the 14th the Shallop coming down was brought to by one of His Majesty’s Ships; and upon Examination it was found that Mr Isaiah Robinson, who had been represented as Master of the Shallop, was in Fact the Captain of the Andrew Doria Frigate, and that Nathaniel Galt Captain of the Argus armed Gun Boat, was one of the Hands with which she was manned.
As Captains Robinson & Galt appeared in assumed Characters I ordered them agreeably to the established Rules of War to be confined. I am with due Respect, Sir, Your most obedient Servant

W. Howe

